DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed on 11/20/2020 have been fully considered but they are not persuasive.
	Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Gao discloses in [0080] “In one embodiment, in a heterogeneous network described earlier in connection with FIG. 1, a TP specific reference signal (TSS) can be introduced to each TP deployed in the cell for new Release 11 and onward UEs to identify the closest TP and to calculate corresponding path loss for uplink open loop power control. The TSS could be transmitted in the same slots as PSS/SSS or could be allocated in a completely different time and frequency from the PSS/SSS.”  
In [0082] “If TSS is used as an identifier for an LPN, then it does not need to be transmitted from the macro eNB. The configurations of TSS for all TPs in the cell are broadcast in the downlink system messages.”  
In [0083] “In particular, the TSS may be introduced for each TP in a cell. Each TP may be assigned a unique TSS and different TPs are assigned with a different TSS. TSS can be used by a Release 11 onwards UE to identify a TP or TPs close to it for the purposes of downlink path loss calculation, for determining transmit power in the uplink and for TP specific downlink received signal strength (RSS) estimation.”  
[0084] “The TSS configuration information for each TP could be broadcast in a cell along with other TP specific information such as TP transmission power. The TSS from different TPs could be multiplexed in either time, frequency, code division manners, or their combinations. Thus, a UE could determine surrounding TPs based on TSS detection.”  
In [0089] “For the generation of the TSS, the TSS at a TP could be generated based on the TP identifier through a number of methods.”  
In [0120] “Based on the received TSS signal strength and transmit power of each LPN TP, the UE can estimate the downlink propagation path loss to each LPN TP. The UE can then determine the closest LPN TP to it and use the corresponding PRACH configuration of the LPN TP for PRACH transmission.”
In [0132] “As described above, for a UE, the closest TP could be determined by the UE based on the downlink estimation from the TSS. As the UE does not have knowledge of which TPs are nearby, it could try to estimate the path loss from all TP broadcasts in the cell and detect which TPs are nearby through the path loss estimation. After the closest LPN TP is determined, the downlink path loss of the LPN TP can then be used by the UE to calculate the PRACH transmission power.”  
In [0200] “For Release 11 and onward UE, with the introduction of TSS for each LPN TP as well as broadcasting such configuration together with TP transmission power of all TPs in a cell, it could estimate the path loss for each TP based on the received signal strength of the TSS and the transmit power of each TP. After having the path loss between the UE and each TP, the UE could perform uplink 
In [0064] “In accordance with the embodiments below, it is assumed that all Release 8 cell specific signals or channels such as CRS, PSS, SSS and PBCH are transmitted from all TPs in a cell as shown below with regard to FIG. 3.”
 	Thus each TP is cyclically broadcasting, at its TP transmission power, the PSS/SSS together with the TSS (figure 4 slot 10) to the user terminal for path loss calculation and uplink transmission power determination, wherein its TP transmission power information is included in the TSS, and the PSS/SSS is used for synchronization and cell discovery (Gao: [0050]) and is transmitted at its TP transmission power.  
Gao further discloses wherein in the step (a21) one of: at least one of a transmission period or a frequency of the second signal/channel is the same as at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power); or there is a multiple relationship between at least one of a transmission period or a frequency of the second signal/channel and at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power and same transmission period for symbols 3, 5, 6).   
Nevertheless, new prior arts Ahn et al. “Ahn” (US Pub 2019/0059006 A1 with Provisional application No. 62/300,039) and Agiwal (US Pub 2018/0041971 A1) are applied for teaching particularly associating transmission power with a discovery signal.  

	Further, in response to Applicant's argument filed on 02/17/2021, the Examiner respectfully submits that 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, recites “…a claim in dependent form shall contain a reference to a claim previously set forth…”, however dependent claims 4, 6-8 and 10 refer to a succeeding claim 49.   
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 4, 6-8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 4, 6-8 and 10 do not refer to a claim previously set forth but a succeeding claim 49.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	Claims 1, 4, 6-8, 10, 17-18, 20, 30, 38-40, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Pub. No.: US 2013/0028180 A1, “Gao”) in view of Ahn et al. “Ahn” (US Pub 2019/0059006 A1 with Provisional application No. 62/300,039) or Agiwal (US Pub 2018/0041971 A1).  
For claim 1, Gao discloses (Abstract, [0080]) a method for open-loop power control, applied to a first wireless node and comprising: 
the following two steps (a1)-(a2), or the following two steps (b1)-(b2),
(a1) sending a first signal/channel to a second wireless node ([0080]-[0084], [0200], TSS and PSS/SSS figure 4 slot 10); 
(a2) indicating a transmitting power of the first signal/channel to the second wireless node ([0080]-[0084], [0200], the TP transmission power information within the TSS, figure 4 slot 10); 
(b1) sending the first signal/channel and a fourth signal/channel to a second wireless node;
(b2) indicating a transmitting power of the fourth signal/channel to the second wireless node, wherein the fourth signal/channel is sent on all of a downlink bandwidth discretely or continuously;
wherein the step (a2) comprises step (a21): carrying the transmitting power of the first signal/channel in a second signal/channel ([0080]-[0084], [0200], the TP transmission power information within the TSS, figure 4 slot 10) or a third signal/channel 
wherein the step (b2) comprises step (b21): carrying the transmitting power of the fourth signal/channel in the second signal/channel or the third signal/channel and sending the transmitting power of the fourth signal/channel to the second wireless node;
wherein in the steps (a1)-(a2) and the steps (b1)-(b2), the transmitting power is used to calculate a downlink path loss and determine an uplink transmitting power by the second wireless node ([0084], [0132], [0200]), and the first signal/channel is used for synchronization and cell discovery and is sent by occupying a part of the downlink bandwidth ([0050], [0085]-[0087] and figure 4 slot 10, PSS/SSS for cell discovery and synchronization); and 
wherein in the step (a21) and step (b21), one of:
at least one of a transmission period or a frequency of the second signal/channel is the same as at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power); or, there is a multiple relationship between at least one of a transmission period or a frequency of the second signal/channel and at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power and same transmission period for symbols 3, 5, 6).   
[Examiner’s Note: The provisions of those limitations pertaining to alternative embodiments i.e. the steps (b1)-(b2) are not selected for consideration and consequently are not addressed in this rejection]   
Gao fails to particularly mention associating the discovery signal PSS/SSS with the TP transmission power. 
This teaching is disclosed by Ahn in [0029] “In order for the wireless device to calculate a path -loss on the basis of reception power of the discovery signal to adjust uplink transmission power or to utilize it in cell selection, the wireless device needs to correctly know the transmission power of the discovery signal. In one embodiment, the discovery signal may include power information on transmission power. The power information may be transmitted to the wireless device together with the discovery signal.”
Or it’s disclosed by Agiwal in [0036], [0037] “The transmission power, range class or transmission power category can be encoded in a field in the discovery message. In one embodiment in which the range class is transmitted, the range class or transmission power mapping is either pre-defined or broadcasted or dedicatedly signaled to the UE2.”  As that the transmission power information is added to the original discovery message which includes at least one of a discovery message, data packet, and control packet (see [0029]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ahn or Agiwal into the art of Gao as to further indicate 
Consider claim 4, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 49, Gao further discloses wherein the second signal/channel comprises open-loop power control parameters, the open-loop power control parameters comprise at least one of: maximum transmitting power information, target receiving power information, deviation information on power demands of different types of preamble sequences, accessing times information, information on a step size of incremental power, or compensation adjustment amount information, and wherein the compensation adjustment amount information is used for compensating the downlink path loss or the uplink transmitting power ([0133], [0134]: the open-loop power control parameters comprise target receiving power information for determining the uplink transmission power).  
Consider claim 6, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 49, Gao further discloses wherein at least one of a time domain resource or a frequency domain resource occupied for sending the second signal/channel is located on a fixed physical resource (figure 4 slot 10).    
Consider claim 7, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 49, Examiner Note: however the limitations 
wherein the third signal/channel comprises at least one access configuration message, and the access configuration message carries a transmitting power for sending the first signal/channel or a transmitting power for sending the fourth signal/channel by the first wireless node using the access configuration message.
do not have patentable weight as these limitations pertain to a third and fourth signal/channel which are alternatives not encompassed in the discussions of rejection of claim 1.  
Consider claim 8, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 49, Gao further discloses wherein the first signal/channel are sent by different first wireless nodes, the different first wireless nodes are first wireless nodes in different systems, and the different systems comprise one of Long-Term Evolution (LTE) system ([0072]).  
Consider claim 10, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 49, Gao further discloses wherein indicating the acquisition mode of the transmitting power of the first signal/channel by the first signal/channel comprises: indicating by the first signal/channel that the transmitting power used to send the first signal/channel by the first wireless node is carried in the second signal/channel or the third signal/channel ([0064], [0104], figure 5 step 516, PBCH is part of the TP broadcast channel, to instruct the user terminal to obtain the TSS with the TP transmission power).  
[Examiners Note:  the limitations:
wherein indicating the acquisition mode of the transmitting power of the fourth
signal/channel by the first signal/channel comprises:
indicating by the first signal/channel that the transmitting power used to
send the fourth signal/channel by the first wireless node is carried in the second
signal/channel or the third signal/channel.

do not have patentable weight as these limitations pertain to a third and fourth signal/channel which are alternatives not encompassed in the discussions of rejection of claim 1]  
Consider claim 17, Gao discloses a method for open-loop power control, applied to a second wireless node and comprising:  
the following five steps (a1)-(a5), or the following five steps (b1)-(b5),
(a1) receiving a first signal/channel from a first wireless node ([0080]-[0084], [0200], the first signal/channel including TSS and PSS/SSS figure 4 slot 10),
(a2) measuring and obtaining a receiving power of the first signal/channel ([0083], [0120], [0132], [0200], received signal strength estimation),
(a3) obtaining at least one of a transmitting power of the first signal/channel ([0080]-[0084], [0200], the TP transmission power information within the TSS, figure 4 slot 10) or open-loop power control parameters, wherein in the step (a3), the obtaining a transmitting power of the first signal/channel comprises step (a31): acquiring the transmitting power of the first signal/channel from the first wireless node in a second signal/channel or a third signal/channel ([0080]-[0084], [0200], the TP transmission power information within the TSS, figure 4 slot 10), and the obtaining open-loop power control parameters comprises step (a32): acquiring the open-loop power control parameters from the second signal/channel or the third signal/channel,
(a4) calculating a downlink path loss ([0083], [0120], [0132], [0200]), and
(a5) determining an uplink transmitting power ([0083], [0120], [0132], [0200]), wherein the step (a4) comprises step (a41): calculating the downlink path loss according to at least one of the receiving power of the first signal/channel and the transmitting power of the first signal/channel ([0083], [0120], [0132], [0200]) or the open-loop power control parameters;

(b2) measuring and obtaining a receiving power of the fourth signal/channel, 
(b3) obtaining at least one of the transmitting power of the fourth signal/channel or open-loop power control parameters, wherein in the step (b3), the obtaining the transmitting power of the fourth signal/channel comprises step (b31): acquiring the transmitting power of the fourth signal/channel from the first wireless node in the second signal/channel or the third signal/channel, and the obtaining open-loop power control parameters comprises step (b32): acquiring the open-loop power control parameters from the second signal/channel or the third signal/channel,
(b4) calculating a downlink path loss, wherein the step (b4) comprises step (b41): calculating the downlink path loss according to at least one of the receiving power of the fourth signal/channel and the transmitting power of the fourth signal/channel or the open-loop power control parameters, and
(b5) determining an uplink transmitting power;
wherein in the steps (a1)-(a5) and the steps (b1)-(b5), the first signal/channel is used for synchronization and cell discovery and is sent by occupying a part of the downlink bandwidth ([0050], [0085]-[0087] and figure 4 slot 10, PSS/SSS for cell discovery and synchronization); and
wherein in the steps (a31)-(a32), and (b31)-(b32), one of:
at least one of a receiving period or a frequency of the second signal/channel is the same as at least one of a receiving period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in or, there is a multiple relationship between at least one of a receiving period or a frequency of the second signal/channel and at least one of a receiving period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power and same transmission period for symbols 3, 5, 6).   
[Examiner’s Note: The provisions of those limitations pertaining to alternative embodiments including at least the steps (b1)-(b5) are not selected for consideration and consequently are not addressed in this rejection]   
Gao fails to particularly mention associating the discovery signal PSS/SSS with the TP transmission power. 
This teaching is disclosed by Ahn in [0029] “In order for the wireless device to calculate a path -loss on the basis of reception power of the discovery signal to adjust uplink transmission power or to utilize it in cell selection, the wireless device needs to correctly know the transmission power of the discovery signal. In one embodiment, the discovery signal may include power information on transmission power. The power information may be transmitted to the wireless device together with the discovery signal.”
Or it’s disclosed by Agiwal in [0036], [0037] “The transmission power, range class or transmission power category can be encoded in a field in the discovery message. In one embodiment in which the range class is transmitted, the range class or transmission power mapping is either pre-defined or broadcasted or dedicatedly see [0029]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ahn or Agiwal into the art of Gao as to further indicate transmission power for the discovery signal for better information efficiency and improving accuracy of path loss determination.   
Consider claim 18, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 17, Gao further discloses wherein obtaining the at least one of the transmitting power of the first signal/channel or the open-loop power control parameters, or obtaining the at least one of the transmitting power of the fourth signal/channel or the open-loop power control parameters comprises at least one of:
acquiring the transmitting power of the first signal/channel from the first wireless node according to a mapping relationship between the transmitting power of the first signal/channel and an Identity (ID) of the first signal/channel (TSS can be used by a Release 11 onwards UE to identify a TP, [0083] lines 3-4); or
wherein the open-loop power control parameters comprise at least one of: maximum transmitting power information, target receiving power information, deviation information on power demands of different types of preamble sequences, accessing times information, information on a step size of incremental power, or compensation adjustment amount information, and wherein the compensation 
Consider claim 20, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 18, Gao further discloses wherein at least one of a time domain resource or a frequency domain resource occupied for receiving the second signal/channel is located on a fixed physical resource (figure 4 slot 10).  
Consider claim 30, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 17, Gao further discloses further comprising: before calculating the downlink path loss and determining the uplink transmitting power, receiving information on a number of first wireless nodes from the first wireless node; and determining the uplink transmitting power based on the information on the number of the first wireless nodes (A UE may be configured to report the received TSS signal strength (RSS) of the first few TPs with the strongest RSS (the maximum number of TPs that the UE could report is configured by the eNB).) ([0090]) (number of LPN TPs deployed) ([0118]).  
Consider claim 38, Gao discloses (Abstract [0080]) a device for open-loop power control, provided on a second wireless node and comprising: a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to execute operations ([0232]-[0235) comprising:
the following two steps (a1)-(a2), or the following two steps (b1)-(b2),
(a1) sending a first signal/channel to a second wireless node ([0080]-[0084], [0200], TSS and PSS/SSS figure 4 slot 10); 

(b1) sending the first signal/channel and a fourth signal/channel to a second wireless node;
(b2) indicating a transmitting power of the fourth signal/channel to the second wireless node, wherein the fourth signal/channel is sent on all of a downlink bandwidth discretely or continuously;
wherein the step (a2) comprises step (a21): carrying the transmitting power of the first signal/channel in a second signal/channel ([0080]-[0084], [0200], the TP transmission power information within the TSS, figure 4 slot 10) or a third signal/channel and sending the transmitting power of the first signal/channel to the second wireless node ([0080]-[0084], [0200], the TP transmission power information within the TSS is transmitted to the user terminal, figure 4 slot 10);
wherein the step (b2) comprises step (b21), carrying the transmitting power of the fourth signal/channel in the second signal/channel or the third signal/channel and sending the transmitting power of the fourth signal/channel to the second wireless node; 
wherein in the steps (a1)-(a2) and the steps (b1)-(b2), the transmitting power is used to calculate a downlink path loss and determine an uplink transmitting power by the second wireless node ([0084], [0132], [0200]), and the first signal/channel is used for synchronization and cell discovery and is sent by occupying a part of the downlink 
wherein in the step (a21) and step (b21), one of: at least one of a transmission period or a frequency of the second signal/channel is the same as at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power); or, there is a multiple relationship between at least one of a transmission period or a frequency of the second signal/channel and at least one of a transmission period or a frequency of the first signal/channel (figure 4 slot 10, [0080], TSS which includes TP transmission power and PSS/SSS in the same slot and same frequency transmitted with the same TP transmission power and same transmission period for symbols 3, 5, 6).   
 [Examiner’s Note: The provisions of those limitations pertaining to alternative embodiments i.e. the steps (b1)-(b2) are not selected for consideration and consequently are not addressed in this rejection]   
Gao fails to particularly mention associating the discovery signal PSS/SSS with the TP transmission power. 
This teaching is disclosed by Ahn in [0029] “In order for the wireless device to calculate a path -loss on the basis of reception power of the discovery signal to adjust uplink transmission power or to utilize it in cell selection, the wireless device needs to correctly know the transmission power of the discovery signal. In one embodiment, the discovery signal may include power information on transmission power. The power information may be transmitted to the wireless device together with the discovery signal.”
Or it’s disclosed by Agiwal in [0036], [0037] “The transmission power, range class or transmission power category can be encoded in a field in the discovery message. In one embodiment in which the range class is transmitted, the range class or transmission power mapping is either pre-defined or broadcasted or dedicatedly signaled to the UE2.”  As that the transmission power information is added to the original discovery message which includes at least one of a discovery message, data packet, and control packet (see [0029]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ahn or Agiwal into the art of Gao as to further indicate transmission power for the discovery signal for better information efficiency and improving accuracy of path loss determination.   
Consider claim 39, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 38, Gao further discloses wherein obtaining the at least one of the transmitting power of the first signal/channel or the open-loop power control parameters, or obtaining the at least one of the transmitting power of the fourth signal/channel or the open-loop power control parameters comprises at least one of:
acquiring the transmitting power of the first signal/channel or the transmitting power of the fourth signal/channel from the first wireless node in the second signal/channel or the third signal/channel, or acquiring the transmitting power of the first signal/channel from the first wireless node according to a mapping relationship between or acquiring the open-loop power control parameters from the second signal/channel or the third signal/channel ([0133], [0134], target receiving power information).  

Consider claim 40, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 38, Gao further discloses wherein calculating the downlink path loss comprises: calculating the downlink path loss according to at least one of the receiving power of the first signal/channel and the transmitting power of the first signal/channel ([0084], [0120], [0132], [0200]).  
Consider claim 47, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 38, Gao further discloses wherein the operations further comprise: a third receiving module configured to receiving information on a number of first wireless nodes from the first wireless node (figures 5 and 9); and a determining module configured to determining the uplink transmitting power based on the information on the number of the first wireless nodes (A UE may be configured to report the received TSS signal strength (RSS) of the first few TPs with the strongest RSS (the maximum number of TPs that the UE could report is configured by the eNB).) ([0090]) (number of LPN TPs deployed) ([0118], figures 5 and 7).  
Consider claim 49, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 1, Gao further discloses wherein the step (a2) further comprises at least one of: indicating an acquisition mode of the transmitting power of the first or providing a mapping relationship between the transmitting power of the first signal/channel and an Identity (ID) of the first signal/channel; wherein the step (b2) further comprises: indicating an acquisition mode of the transmitting power of the fourth signal/channel by the first signal/channel, wherein a beam direction for sending the fourth signal/channel is the same as a beam direction for sending the second signal/channel.
[Examiner’s Note: The provisions of those limitations pertaining to alternative embodiments i.e. the steps (b1)-(b2) are not selected for consideration and consequently are not addressed in this rejection]   

10.	Claims 28, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gao as modified by Ahn or Agiwal above, further in view of Ren et al (Pub. No.: US 2018/0014260 A1, “Ren”).  
Consider claim 28, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 17, Gao further discloses wherein obtaining the transmitting power of the first signal/channel further comprises: receiving access compensation adjustment amount information from the first wireless node (access stage … further adjusted) ([0178]).  
Gao in combination with Ahn/Agiwal fails to disclose wherein the access compensation adjustment amount information is used to select the first wireless node by the second wireless node.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ren into the art of Gao as modified by Ahn or Agiwal in order to provide improved spectral efficiencies and coverage in wireless communications systems.  
 	Consider claim 29, Gao in combination with Ahn/Agiwal and Ren substantially teaches the limitation in claim 28, Ren further discloses estimating a receiving power of a wideband signal (provide additional capacity (to provide additional bandwidth) … capacity cells) ([0002] lines 5-7, [0015]) (determining the target transmit power level for the radio access node based on a loading of a first cell controlled by the radio access node) ([0010] lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ren into the art of Gao as modified by Ahn/Agiwal and Ren in order to provide improved spectral efficiencies and coverage in wireless communications systems.  
Consider claim 45, Gao in combination with Ahn or Agiwal substantially teaches the limitation in claim 38, Gao further discloses wherein obtaining the transmitting power of the first signal/channel further comprises: receiving access compensation adjustment amount information from the first wireless node (access stage … further adjusted) ([0178]).  
	Gao in combination with Ahn/Agiwal fails to disclose wherein the access compensation adjustment amount information is used to select the first wireless node by the second wireless node; and wherein selecting the first wireless node by the second wireless node comprises: estimating, by the second wireless node, a receiving power of a wideband signal based on the receiving power and the access compensation adjustment amount information from the first wireless node, and selecting the first wireless node.
	However Ren discloses systems and methods for dynamic cell breathing for power saving ([Abstract]) wherein the access compensation adjustment amount information is used to select the first wireless node by the second wireless node (adjusting a power level of the radio access node … broadcasts to the one or more wireless devices (step 304) … PUSCH power control and random access preamble group selection) ([0051] Fig. 4), and; estimating a receiving power of a wideband signal (provide additional capacity (to provide additional bandwidth) … capacity cells) ([0002] lines 5-7, [0015]) (determining the target transmit power level for the radio access node based on a loading of a first cell controlled by the radio access node) ([0010] lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
February 22, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643